Lamar, J.
(After stating the foregoing facts.) The plaintiff was at work on one side of a machine. The cord was fastened to the other. An inspection would have disclosed its insecure condition, and that it was liable to get caught in the shaft. But it appeared that he had not examined and did not know of its condition. There is in the evidence nothing which shows that it was his duty to inspect, or that in the course of his employment he was required to be on that side,of the machine where the cord was tied, and where he could have seen that it was unsafe. The plaintiff- proved his case as laid, without establishing such additional facts as disproved his right to recover. Evans v. Josephine Mills, 119 Ga. 451. It was therefore error to grant the nonsuit. Austin v. Appling, 88 Ga. 55, 56 (2); Central Railroad v. Haslett, 74 Ga. 59. Jiidgment reversed.

All the Justices concur.